ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_01_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 22 VI 73) 106

En conséquence,
La Cour

Indique à titre provisoire, par huit voix contre six, en attendant son
arrêt définitif dans l’instance introduite le 9 mai 1973 par l’Australie
contre la France, les mesures conservatoires suivantes tendant à ce que:

Le Gouvernement australien et le Gouvernement français veillent
lun et l’autre à éviter tout acte qui risquerait d’aggraver ou d'étendre
le différend dont la Cour est saisie ou de porter atteinte au droit de
l’autre Partie à obtenir l’exécution de tout arrêt que la Cour pourrait
rendre en l'affaire; et en particulier le Gouvernement français s’ab-
stienne de procéder à des essais nucléaires provoquant le dépôt de
retombées radioactives sur le territoire australien;

Décide que les pièces écrites porteront d’abord sur la question de la
compétence de la Cour pour connaître du différend et sur celle de la rece-
vabilité de la requête;

Fixe comme suit la date d’expiration des délais pour la procédure
écrite:

Pour le dépôt du mémoire du Gouvernement australien, le 21 septem-
bre 1973,

Pour le dépôt du contre-mémoire du Gouvernement français, le 21
décembre 1973;

Réserve la suite de la procédure.

Fait en en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt-deux juin mil neuf cent soixante-treize, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement fran-
çais, au Gouvernement australien et au Secrétaire général de l’Organisa-
tion des Nations Unies pour transmission au Conseil de sécurité.

Le Vice-Président,
(Signé) F. AMMOUN.

Le Greffier,
(Signé) S. AQUARONE.

M. JIMENEZ DE ARECHAGA, juge, fait la déclaration suivante:

J'ai voté en faveur de l’ordonnance et des motifs qui y figurent, mais je
voudrais ajouter quelques brèves observations au sujet du rapport entre
la compétence de la Cour et l’indication de mesures conservatoires.

11
ESSAIS NUCLÉAIRES (DÉCL. JIMÉNEZ DE ARÉCHAGA) 107

Je ne pense pas que la Cour doive indiquer des mesures conservatoires
sans accorder toute l’attention voulue à la question fondamentale de sa
compétence pour connaître au fond de la requête dont elle est saisie. II
ne faut pas indiquer de mesures conservatoires s’il apparaît nettement,
et cela même de prime abord, qu'il n’existe aucune base sur laquelle [a
Cour puisse éventuellement fonder sa compétence au fond. La question
juridictionnelle est donc l’une des circonstances — et peut-être la plus
importante — qu’un membre de la Cour doit prendre en considération
lorsqu'il se prononce pour ou contre Vindication de mesures conserva-
toires.

D'un autre côté, étant donné l'urgence de la décision sur les mesures
conservatoires, il est évident que la Cour ne peut pas subordonner sa
réponse à une détermination collective préalable, par voie d’arrêt, de sa
compétence au fond.

Dans ces conditions, il incombe à chaque membre de la Cour d’appré-
cier au stade actuel si, vu les motifs invoqués et les autres éléments dont
il dispose, la Cour possède la compétence nécessaire pour connaître
du fond du différend. D’un point de vue subjectif, cette appréciation ou
estimation ne peut être considérée à proprement parler comme un simple
examen préliminaire ou même sommaire de la question juridictionnelle:
au contraire, il faut être parvenu à la conviction que cette question fon-
damentale de la compétence de la Cour a reçu toute l’attention qu’il est
possible de lui accorder dans les limites de temps et avec les moyens d’in-
formation disponibles.

Lorsque, comme c'est le cas en l’espèce, la Cour décide d'indiquer des
mesures conservatoires et ne raye pas l'affaire du rôle, ainsi que le deman-
dait le Gouvernement français, les parties auront plus tard l’occasion de
débattre plus a fond la question juridictionnelle. [s’ensuitqu’onnesaurait
la préjuger maintenant: il n’est pas impossible, à priori, que les écritures
qui seront présentées et les autres éléments d’appréciation modifient les
opinions ou convictions actuelles.

* *

La question que l’ordonnance présente comme celle de l’existence, à
Végard de ces demandes, d’un «intérêt juridique autorisant la Cour à
accueillir la requête» (paragraphe 23) est caractérisée, dans le dispositif,
comme ayant trait à la recevabilité de la requête. On s’est demandé si
l'Australie peut se prévaloir d’un droit propre — distinct d’un intérêt
collectif ou général —- ou si elle a été ou pourrait être victime d’un préju-
dice réel. Pour ce qui est du pouvoir de la Cour de statuer au fond, le
problème consiste à déterminer si le litige soumis à la Cour est un «diffé-
rend au sujet duquel les parties se contesteraient réciproquement un
droit», comme l’exige la clause juridictionnelle invoquée par l’Australie.
Il semble donc qu'il s’agisse là d’une question de portée limitée concer-
nant la juridiction plutôt que la recevabilité. Sir Gerald Fitzmaurice a

12
ESSAIS NUCLÉAIRES (DÉCL. WALDOCK) 108

indiqué comme suit comment il différenciait ces deux catégories de ques-
tions (C.J. Recueil 1963, p. 102-103):

«la distinction, le texte réel, dépend semble-t-il du point de savoir si
l'exception repose ou est fondée sur la clause ou les clauses juridic-
tionnelles en vertu desquelles on prétend établir la compétence. Si
tel est le cas, l'exception porte essentiellement sur la compétence.»

L'article 17 de l’Acte général stipule que les différends visés dans cet
acte comprennent notamment ceux que mentionne l’article 36 du Statut
de la Cour permanente de Justice internationale. Au nombre des catégo-
ries de différends juridiques énumérés dans cet article figure «la réalité de
tout fait qui, s’il était établi, constituerait la violation d’un engagement
international» (les italiques sont de nous).

Au stade préliminaire, il semblerait donc suffisant de déterminer si les
parties se contestent réciproquement un droit. Il n'apparaît pas nécessaire
à ce stade d’aborder des questions qui relèvent en réalité du fond et qui
constituent le point essentiel de la décision qui interviendra par la suite
sur le fond, comme celle de l’établissement des droits des parties ou de
l’étendue du préjudice résultant des retombées radioactives.

Sir Humphrey WALDOCK, juge, fait la déclaration suivante:

Je souscris à l’ordonnance. Je voudrais seulement ajouter que, selon
moi, les principes énoncés à l’article 67, paragraphe 7, du Règlement,
devraient guider la Cour lorsqu'elle rendra sa décision en la phase sui-
vante de la procédure, que prévoit la présente ordonnance.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

Tout en souscrivant pleinement aux motifs de la décision rendue par la
Cour et en votant donc avec la majorité pour l'indication de mesures con-
servatoires en l’espèce, je voudrais bien faire ressortir, dans cette déclara-
tion, l’obligation faite à la Cour de s’assurer de sa compétence, même
prima facie, avant de statuer en vertu de l’article 41 du Statut et de l’ar-
ticle 66 du Règlement.

Certes aucune de ces dispositions ne précise le critère de la compétence
de la Cour ou de la recevabilité de la requête et de la demande, critère
que tout membre de la Cour n’en doit pas moins examiner pour s’assurer
qu’il existe un fondement valable possible à la compétence de la Cour et
que la requête est de prime abord recevable. J’approuve donc tout à fait
la Cour quand elle énonce un critère positif quant à sa compétence prima
facie, critère qui a été énoncé dans l'affaire de la Compétence en matière
de pêcheries! et qui, étant réaffirmé dans la présente espèce, peut être

 

1 Compétence en matière de pêcheries (Royaume-Uni c. Islande), C.I.J. Recueil 1972,
ordonnance du 17 août 1972, par. 15 à 17, p. 15-16.

13
ESSAIS NUCLÉAIRES (DÉCL. NAGENDRA SINGH) 109

considéré comme exprimant, en la matière, non seulement la jurispru-
dence la plus récente de la Cour mais aussi sa jurisprudence bien établie.

L'exercice de la fonction judiciaire ne peut se concevoir que si le
tribunal saisi a compétence. Si par conséquent la Cour indique des mesu-
res conservatoires dans l'exercice de ses pouvoirs inhérents (tels que
l’article 41 de son Statut les consacre), sa seule justification est que, sans
ces mesures, les droits des parties seraient si compromis que l'arrêt de la
Cour, au moment où i! serait rendu, serait dépourvu de sens. On ne doit
donc jamais oublier, quand on envisage des mesures conservatoires, que
la Cour aura peut-être, en fin de compte, à statuer au fond. Si la Cour
devait écarter le fondement juridique de sa compétence quand elle se pro-
nonce sur la base de l’article 41 de son Statut, elle s’exposerait immédiate-
ment au reproche de décourager les gouvernements

«d’accepter ou de continuer d’accepter les obligations du règlement
judiciaire, en raison de la crainte justifiée qu’en les acceptant ils
risqueraient de s’exposer à la gêne, aux vexations et aux pertes pou-
vant résulter de mesures conservatoires dans le cas où il n’existe
aucune possibilité raisonnable de compétence au fond vérifiée par la
Cour prima facie. Par conséquent, la Cour ne peut, à propos d’une
demande en indication de mesures conservatoires, négliger complète-
ment la question de sa compétence au fond. Le principe exact qui
se dégage de ces considératfons apparemment contradictoires et qui a
été adopté uniformément par la pratique arbitrale et judiciaire inter-
nationale est le suivant: La Cour peut légitimement agir en applica-
tion de l’article 41, pourvu qu'il existe un instrument, tel qu’une dé-
claration d’acceptation de la disposition facultative, émanant des
Parties au différend, conférant à la Cour compétence prima facie et ne
contenant aucune réserve excluant manifestement cette compéten-
ce.» (Opinion individuelle de sir Hersch Lauterpacht dans l’affaire
de l’Interhandel, C.1.J. Recueil 1957, p. 118-119.)

Il convient par suite de préciser que même à ce stade préliminaire où
elle vérifie sa compétence prima facie, la Cour doit examiner les réserves
et déclarations affectant le traité qu’une partie invoque comme fonde-
ment de la juridiction de la Cour, ainsi que la validité de ce traité si elle
est contestée en ce qui concerne les parties au différend. A l'issue de cet
examen prima facie, la Cour peut conclure:

a) soit qu’il n’existe aucune base possible de compétence de la Cour,
auquel cas, quel que soit le rôle attribué à l’article 41 du Statut, la
Cour ne peut accorder de mesures conservatoires;

b) soit qu’il existe une base possible, mais qu’un examen plus approfondi
s'impose avant de parvenir à une conclusion ferme, auquel cas la Cour
se doit d'examiner à fond sa compétence pour s'acquitter complète-
ment de sa mission judiciaire, ce qui prend du temps, nuit à l’urgence

14
ESSAIS NUCLÉAIRES (DÉCL. BARWICK) 110

existant en la matière et risque de porter un tort irréparable aux droits
des parties. C’est une telle situation qui justifie l'indication de mesures
conservatoires.

Ainsi, si la Cour a indiqué des mesures conservatoires en l’espèce, elle
la fait sans préjudice des problèmes de substance, juridictionnels ou
autres, qui ne peuvent être actuellement préjugés et devront être appro-
fondis au cours de la phase suivante.

Sir Garfield BARWICK, juge ad hoc, fait la déclaration suivante:

Jai voté en faveur de l’indication de mesures conservatoires et de l’or-
donnance de la Cour sur la suite de la procédure, convaincu par les dis-
cussions très approfondies auxquelles la Cour a procédé ces dernières
semaines et par mes propres recherches que l’Acte général de 1928 et la
déclaration du Gouvernement français acceptant, avec réserve, la juridic-
tion obligatoire de la Cour constituent l’un et l’autre, prima facie, une
base possible de compétence de la Cour pour connaître des demandes
formulées par l’Australie dans sa requête du 9 mai 1973 et se prononcer à
leur sujet. En outre, selon moi, l'échange de notes diplomatiques de 1973
entre le Gouvernement australien et le Gouvernement français démontre,
au moins de prime abord, qu’il existe un différend entre ces gouverne-
ments sur des questions de droit international affectant leurs droits
respectifs.

Enfin, sur la base de la documentation soumise à la Cour, et en particu-
lier des rapports du Comité scientifique des Nations Unies pour l’étude
des effets des rayonnements ionisants, il est raisonnable de conclure
que de nouveaux dépôts de particules radioactives dans l’environnement
territorial de l’Australie causeraient probablement des dommages pour
lesquels il ne saurait y avoir de réparation adéquate.

Ces conclusions suffisent à justifier l'indication de mesures conserva-
toires.

J'approuve la forme donnée aux mesures conservatoires, étant entendu
selon moi que les actes prohibés sont ceux des gouvernements et que les
mesures sont indiquées uniquement en relation avec la demande austra-
lienne concernant l’inviolabilité de son territoire.

MM. FORSTER, GROS, PETRÉN et IGNACIO-PINTO, juges, joignent à
l’ordonnance les exposés de leur opinion dissidente.

(Paraphé) F.A.
(Paraphé) S.A.

15
